Citation Nr: 1809391	
Decision Date: 02/14/18    Archive Date: 02/27/18

DOCKET NO.  14-07 059	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for a left ankle disability.

2. Entitlement to an increased rating greater than 10 percent for service-connected dislocation/fracture right ankle.

3. Entitlement to an increased compensable rating for service-connected postoperative tendon repair, right ring finger.

4. Entitlement to service connection for degenerative disease, left first metatarso-phalageal joint with metatarsalgia.

5. Entitlement to service connection for degenerative disease, right first metatarso-phalageal joint with metatarsalgia.


REPRESENTATION

Veteran represented by:	The American Legion

ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. The Veteran does not have a currently diagnosed left ankle disability.

2. The Veteran's postoperative tendon repair, right ring finger manifested as subjective complaints of numbness and weakness, pain, and no limitation of range of motion.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for a left ankle disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303.

2. The criteria for a compensable disability rating for service-connected tendon repair, right ring finger, have not been met.  38 U.S.C. §§ 1155, 5102, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran served on active duty from September 1981 through September 1984.

These matters come before the Board of Veterans' Appeals (Board) from rating decisions issued in July 2011 and August 2012 by a Department of Veterans Affairs (VA) Regional Office (RO).

The issues of entitlement to an increased rating greater than 10 percent for dislocation/fracture right ankle, entitlement to service connection for right first metatarso-phalageal joint with metatarsalgia, and entitlement to service connection for left first metatarso-phalageal joint with metatarsalgia are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board notes significant evidence has been received following the last Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  Neither the Veteran nor his representative has indicated the Veteran does not wish to waive RO consideration.  Waiver is presumed and the Board can proceed without prejudice.

The regulations pertinent to this decision (38 C.F.R. §§ 3.102, 3.159, 3.303, 3.321, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5230) were initially provided in the January 2013 Statements of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

Left Ankle

The Veteran claims he is entitled to service connection for a left ankle disability secondary to his service-connected right ankle disability.

To prevail on a direct service connection claim, there must be competent evidence of (1) a current disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a nexus between the in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 U.S.C. §§ 1131; 38 C.F.R. § 3.303(a).

A disability may be service connected on a secondary basis if it is proximately due to or the result of a service-connected disease or injury; or, if it is aggravated beyond its natural progress by a service-connected disease or injury.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.310(a), (b).

The Board finds that the preponderance of the competent, credible, and probative evidence establishes that the Veteran does not have a currently diagnosed left ankle disability.

Service treatment records indicate the Veteran complained of left ankle pain secondary to his foot rubbing against his boot and becoming infected in November 1981.  He was referred to podiatry for evaluation, but his records contain no evidence of follow up or residuals of the condition.  The Veteran's July 1984 separation examination noted he had a history of frost bite to his left ankle during basic training.  There were no current left ankle disabilities noted on his separation examination.

The Veteran was afforded a VA examination in August 2012 to determine the etiology of his left ankle disability.  He reported experiencing occasional left ankle and foot pain due to over compensating for his right ankle disability.  The examiner noted the Veteran's history of left ankle frost bite, but the Veteran insisted it was actually his right ankle.  The examiner opined that the frost bite injury noted in the Veteran's service treatment records, regardless of whether it was his left or right ankle, had resolved and there was no left ankle condition directly related to service.  As for secondary service connection, the examiner opined that no left ankle disability could be identified and he was not aware of an etiological link between his service-connected right ankle disability and his left ankle pain; he opined the pain was much more likely due to age-related changes.


A July 2012 x-ray report noted the Veteran's left ankle had no acute fracture or dislocation, and calcaneal enthesophytes were present at his Achilles tendon, but no degenerative changes of the ankle were noted.  VA and private treatment records contain no evidence of a diagnosed left ankle disability.

While the Board recognizes that the Veteran is competent to report the observable manifestations of his claimed disability, he is not competent to render a diagnosis based on the manifestation of those symptoms since he does not have the requisite medical knowledge or training.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Unfortuantely, the Veteran's pain alone, without an underlying diagnosis or functional impairment, is not a service connectable disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated in part, dismissed in part, Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for a left shoulder disability is denied.

Right Ring Finger

The Veteran claims his postoperative tendon repair, right ring finger, warrants a compensable rating.  Specifically, he argued that he has no sensation in his finger, that his hand cramps, and that his grip strength is diminished.

The Veteran is in receipt of a noncompensable rating for his right ring finger disability rated under Diagnostic Code 5230 for limitation of motion of the ring or little finger.  A noncompensable rating is the maximum - and only - evaluation permitted under Diagnostic Code 5230 for injury to the ring finger.

In October 2010, the Veteran was afforded a VA examination to evaluate the severity of his ring finger disability.  He reported loss of strength and dexterity.  Physical examination reflected the Veteran had full range of motion in his right ring finger, with objective evidence of pain.  Repetitive use testing reflected pain, but no additional limitation of motion.  The examiner could not verify the Veteran's reports of loss of strength and dexterity.  Semmes Weinstein filament testing resulted in a report of decreased sensation in the Veteran's right ring finger, although the examiner could not explain the loss of sensation with known neuroanatomic principles.  The examiner opined that there was insufficient evidence to warrant a diagnosis of an acute or chronic right ring finger disorder or residuals thereof.

Review of the Veteran's VA and private treatment records reflect no complaints of, or treatment for, his right ring finger disability during the period on appeal.

As noted above, a noncompensable rating is the maximum, and only, evaluation permissible under Diagnostic Code 5230.

The Board has considered whether the Veteran would be entitled to an increased, compensable rating under other diagnostic codes.  As Diagnostic Code 5229 evaluates limitation of motion of the index or long finger, this diagnostic code is not applicable to the Veteran's service-connected disability.  Diagnostic Code 5228 applies to thumb injuries, which is not the Veteran's particular condition.

With regard to the remaining diagnostic codes relating to finger disabilities, the Veteran has not been shown to have ankylosis of the ring finger.  And, even if he did, Diagnostic Code 5227 also provides only a 0 percent rating.  Since only one finger is service-connected, the remaining diagnostic codes relating to finger disabilities are inapplicable in this case.  See 38 C.F.R. § 4.71a (2017).

Additionally, as the evidence of record does not reflect that this service-connected disability is manifested by degenerative joint disease of a major joint or a group of minor joints, an increased rating is not available under Diagnostic Code 5010.  See 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2017).

With regard to assigning a higher disability rating based on functional loss as contemplated by the Court's holding under Deluca, the Board notes the Veteran's complaints of pain.  However, the rating schedule explicitly provides a 0 percent rating only for impairment of the ring finger - even if it were frozen (ankylosed).  Additional compensation is not warranted under 38 C.F.R. §§ 4.40 or 4.45 or under the provisions of Deluca.

Accordingly, the Board finds that the weight of the evidence is against the assignment of a compensable rating for the Veteran's postoperative tendon repair, right ring finger.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to a compensable rating for postoperative tendon repair, right ring finger is denied.


REMAND

The Veteran was last afforded a VA examination to evaluate the severity of his right ankle disability in August 2012.  In a March 2014 statement, the Veteran claimed his right ankle had worsened and he requested a new VA examination.  As the Veteran was last afforded a VA exam over five years ago, he should be afforded a VA examination to determine the current severity of his right ankle disability.

An August 2012 rating decision denied, amongst other things, service connection for degenerative disease, left first metatarso-phalageal joint with metatarsalgia and degenerative disease, right first metatarso-phalageal joint with metatarsalgia.  The Veteran submitted a notice of disagreement in June 2013 clearly stating that he disagreed with all the determinations, and specifically referenced the August 2012 rating decision.  The submission of an NOD confers the Board jurisdiction over these matters.  When a Veteran files a timely NOD as to a particular issue and no statement of the case (SOC) is furnished, the Board should remand, rather than refer, the claim for issuance of a SOC.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238 (1999).  The RO has not provided a SOC on these claims, so a remand is required.  The Veteran should understand that, after the RO issues an SOC, he must timely file a substantive appeal (e.g. VA Form 9) in order to perfect his appeal and permit a decision on the merits by the Board.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b).

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file all relevant VA treatment records from the Orlando VAMC and all associated outpatient clinics from September 2014 to the present.

2. The Veteran should be scheduled for a VA examination to assess the current level of severity of his service-connected dislocation/fracture right ankle.

3. Send the Veteran a statement of the case with respect to the issues of entitlement to service connection for degenerative disease, left first metatarso-phalageal joint with metatarsalgia and entitlement to service connection for degenerative disease, right first metatarso-phalageal joint with metatarsalgia.  The claim will be considered by the Board only if a timely appeal is filed.

4. The AOJ should then readjudicate the claim for entitlement to an increased rating for a right ankle disability.  If the benefits sought on appeal remain denied, the Veteran should be provided a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


